Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00253-CV
____________
 
KATY INDEPENDENT SCHOOL DISTRICT,
Appellant
 
V.
 
G & P
OFFICE FURNITURE, LTD., Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause
No.
06CV147075
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order denying appellant=s plea to the jurisdiction signed on
March 1, 2006.  On May 17, 2006,
appellant filed an agreed motion to dismiss the appeal because the case has
been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.